Citation Nr: 1035482	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for residuals of a chest 
injury.

3.  Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1981 to July 1984, with subsequent service in the Army 
Reserve until 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in December 2002, June 2004, and 
December 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In a decision in June 2007, the Board denied the claims of 
service connection for a right knee disability, residuals of a 
chest injury, and hypertension.  The Board also remanded the case 
to the RO for additional development of five additional issues.  
Those issues are the subject of a separate determination of the 
Board.  

The Veteran appealed the Board's June 2007 decision, denying 
service connection for a right knee disability, residuals of a 
chest injury, and hypertension, to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum Decision, 
dated in November 2009, the Court vacated the Board's decision, 
and remanded the case to the Board for readjudication consistent 
with the Court's decision.   

The appeal is REMANDED to the RO.  


REMAND

In the November 2009 Memorandum Decision, the Court found certain 
deficiencies in the Board's determination that VA satisfied its 
duty to assist and was not required to provide a medical 
examination or to obtain a medical opinion with respect to the 
claims of service connection of a right knee disability, 
residuals of a chest injury, and hypertension.  



As for the right knee disability, since the Board's decision in 
June 2007, additional medical evidence has been submitted.  For 
example, a MRI by VA of the right knee in May 2010 showed a 
meniscal tear, severe patellar chondromalacia, and femorotibial 
degenerative changes.    

As for the chest condition, in April 2008, on a VA cardiology 
consultation the Veteran's symptoms were palpitations and chest 
burning, which the Veteran indicated had not changed much since 
the 1980s.  In July 2008, a VA physician acknowledged the 
Veteran's continued symptoms of palpitations and chest pain, 
which the physician felt was non-cardiac in origin.

As for hypertension, VA records show continued treatment for 
hypertension, and there were borderline elevated blood pressure 
readings during active service.  

With the additional evidence, the Board finds that VA 
examinations and medical opinions are needed to decide the 
claims. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that the 
current right knee disability, a meniscal 
tear, severe patellar chondromalacia, and 
femorotibial degenerative changes by MRI 
in April 2010 is related to a right knee 
injury in basic training in 1982, which is 
not entered in the service treatment 
records, but the Veteran testified that he 
did sustain such a knee injury and he is 
competent to describe an injury. 

The examiner is asked to consider whether 
the Veteran's current right knee 
disability is consistent with the type of 
injury the Veteran relates he sustained in 
service (i.e., a right knee strain in 
basic training and then a reinjury during 
physical training in August 1982), 
considering accepted medical principles 
pertaining to the history, manifestation, 
clinical course, and character of the 
Veteran's current right knee condition.  

Also, the examiner is asked to comment on 
the significance of the following in the 
context of whether there is sufficient 
factual evidence to support a well 
reasoned conclusion that the current right 
knee disability is related to injury 
sustained in active service:  a healed 
right knee scar (at the superior medial 
knee) noted at the time of periodic 
Reserve physical examinations in August 
1991, September 1996, and April 1998; and 
the diagnosis of tendonitis on a private 
record dated in December 2002, on which 
the Veteran reported a 20-year history of 
the condition. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the injury 
is 1982 as described by the Veteran, is 
not more likely than any other to cause 
the Veteran's current right knee 
disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

2.  Afford the Veteran a VA examination to 
determine whether the Veteran currently 
has any chest disability, either 
musculoskeletal or cardiac in nature.  

If there is a chest disability, either 
musculoskeletal or cardiac in nature, is 
it more likely than not (probability 
greater than 50 percent), at least as 
likely as not (probability of 50 percent), 
less likely than not (probability less 
than 50 percent), or an opinion is not 
possible without resort to speculation 
that the current chest disability, either 
musculoskeletal or cardiac in nature is 
related to muscle strain in service in 
February 1983 and a bruised sternum, after 
hitting a diving board in June 1983. 

The examiner is asked to comment on the 
significance of the following in the 
context of whether there is sufficient 
factual evidence to support a well-
reasoned conclusion that any current chest 
disability is related to injury sustained 
in service:  a diagnosis of muscle strain 
after complaints of chest pain with 
trouble breathing during service in 
February 1983; a report of chest pains 
after running in April 1984; a diagnosis 
of musculoskeletal chest pain in VA and 
private medical records from July 1988, 
whereon the Veteran reported that his 
intermittent chest pain had persisted 
since 1983; VA chest X-rays in September 
2007 indicating mild cardiomegaly; a VA 
cardiology consult in April 2008 noting 
the Veteran's symptoms of palpitations and 
chest burning, which the Veteran indicated 
had not changed much since they began in 
the 1980s; a VA physician acknowledging in 
July 2008 the Veteran's continued symptoms 
of palpitations and chest pain (which the 
physician felt was non-cardiac in origin); 
and a VA chest X-ray in October 2008 did 
not reveal an enlarged heart.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service muscle strain and bruised sternum, 
is not more likely than any other to cause 
the Veteran's current right knee 
disability and that an opinion on 
causation of the chest disability is 
beyond what may be reasonably concluded 
based on the evidence of record and 
current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

3.  Afford the Veteran a VA examination to 
determine whether hypertension is more 
likely than not (probability greater than 
50 percent), at least as likely as not 
(probability of 50 percent), less likely 
than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that the 
current hypertension is related to the 
blood pressure readings in service. 




The examiner is asked to comment on the  
significance of the following:  during 
service the Veteran was seen with 
complaints of chest pain in February 1983, 
and he had blood pressure readings of 
140/80 in June 1982, 143/57 in August 
1982, 136/88 in June 1983, and 140/80 in 
May 1984; after service records show an 
elevated blood pressure reading in June 
1999 after complaints of chest pain were 
made to his private doctor, and showing a 
diagnosis of hypertension beginning from 
the time of December 2002, with continuing 
treatment since then. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service blood pressure readings, is not 
more likely than any other to cause the 
Veteran's current hypertension and that an 
opinion on causation of the chest 
disability is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

4.  After the requested development has 
been completed, adjudicate the claims of 
service connection for a right knee 
disability, residuals of a chest injury, 
and hypertension.  If any benefit sought 
on appeal is denied, furnish the Veteran 
and his attorney a supplemental statement 
of the case and return the case to the 
Board. 



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).

